IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-87,872-01


                       EX PARTE DAO MINH TRUONG, JR., Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. W199-80748-2013-HC IN THE 199TH DISTRICT COURT
                           FROM COLLIN COUNTY


      Per curiam. KELLER , P.J., filed a dissenting opinion in which RICHARDSON , YEARY ,
and KEEL, JJ., joined.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to fifty-eight years’ imprisonment. The Fifth Court of Appeals affirmed his conviction.

Truong v. State, No. 05-13-00939-CR (Tex. App.—Dallas Oct. 28, 2014) (not designated for

publication).

        Applicant contends, among other things, that trial counsel failed to investigate his mental

health history and have him evaluated for competency.
                                                                                                    2

       The trial court has determined that counsel was deficient and his deficient conduct prejudiced

Applicant. Relief is granted. The judgment in cause number 199-80748-2013 in the 199th District

Court of Collin County is set aside, and Applicant is remanded to the custody of the Sheriff of Collin

County to answer the charges as set out in the indictment. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: December 19, 2018
Publish